Tbe opinion of tbe court was delivered November 11,1856, by
Black, J.
— Tbe case of tbe plaintiff below bad one fatal defect in it. He was not tbe owner of tbe property insured, and did not disclose tbe real situation of bis title in tbe application. He bad made a contract for tbe purchase of it, and bad paid a small sum upon it, but not nearly so much as the amount insured. Of course, I will not say that an equitable owner has not an insurable interest, nor do I assert that one who has bought and paid for property, is bound to mention when be gets it insured, that tbe deed has not yet been executed. But when tbe purchase-money has been only partially paid, bis interest or estate in tbe land goes no further than tbe payment, and tbe insurer always has a right to know what it is. If we regard tbe difference between a legal and an equitable title as totally immaterial, (and perhaps we ought so to regard it,) then tbe unpaid balance of tbe purchase-money must be treated as an encumbrance. What we decide now is this simple point; that one who occupies property for which be has no deed, but which be has agreed to purchase, cannot conceal tbe facts, and have it insured on his own account, for a larger sum than tbe amount of tbe purchase-money be has actually paid at tbe time of tbe *330insurance. With this rule standing directly in his way, the plaintiff could not possibly recover, and the other questions raised in the argument, are therefore of no importance.
Judgment affirmed.